UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 700 North Water Street Milwaukee, WI53202 (Address of principal executive offices) Arnold Investment Counsel Incorporated 700 North Water Street Wisconsin, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 271-2726 Date of fiscal year end: June 30 Date of reporting period: December 31, 2007 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) SEMIANNUAL REPORT The Primary Trend Fund MILWAUKEE, WISCONSIN DECEMBER 31, 2007 MESSAGE TO SHAREHOLDERS "the Financial Sector has been very weak – underperforming the S&P 500 Composite since the beginning of the year it spells trouble for the broad market.The extended bull market of 2007 has lost its ‘mojo’ These warning shots may be foretelling what the lingering effects of this subprime fallout will have on the stock market.We do not believe that the subprime bomb that is going off in the CDO markets can be containedWhat happens in the subprime market is definitely not staying in the subprime marketWe believe there will be more damage inflicted upon the financial markets as more air is let out of the housing balloon." The Primary Trend Fund June 30, 2007 – Annual Report With the benefit of hindsight, we can conclude that investors experienced the “perfect storm” in 2007.The Housing Bubble unraveled, the credit crunch infiltrated all financial nooks and crannies, and the stock market’s four-year cycle finally flexed its muscles. Amazingly, despite this confluence of negative factors, the stock market, as measured by the popular benchmarks, held up relatively well for the year.Volatility was certainly commonplace during the latter half of 2007, however.After briefly visiting new all-time high territory in July, the markets quickly caved in to the pressures of the subprime “house of cards” that had been brewing since late-2005 (the pinnacle of the real estate bubble) and had just begun to surface in the financial arena in early-2007.It was at this point where the stock market decoupled – morphing from a homogeneous affair to a more selective equity environment.Violent moves on both the upside and downside littered Wall Street for the remaining months of 2007. As much as the markets “held their own” during the perfect storm, the average investor felt a bit more bruised.For the six months ended 12/31/07, the venerable blue-chip Standard & Poor’s 500 Index recorded a –1.37% total return.The unweighted version of those 500 stocks performed much worse, with a –7.66% average total return, and the Russell 2000 Index reported a –8.12% return.Growth stocks also had the edge over value stocks in the last half of 2007 as the S&P Growth Index returned +2.44%, while the S&P Value Index lost –5.01%. For the six months ended 12/31/07, the Primary Trend Fund generated a disappointing –5.67% for shareholders. The Primary Trend Fund: An Introspection Over the short run, our portfolio strategy shift penalized us in the final months of 2007, but we believe we are positioning the Primary Trend Fund and our shareholders to take advantage of the new 2008 leadership in the stock market. The Fund has been underweighted in financial stocks for some time.Our expectation that a looming housing or hedge fund crisis would rattle the financial system’s cage has been on the mark.However, our initial foray into the major bank stocks was a touch premature.While we waited for the shoe to drop before dipping our toe, as is typical when bargain hunting (“value investing”), another shoe has dropped.The Financial Sector was the worst performing sector in 2007, with the S&P GIC Financials Index losing –18.63% on a total return basis.Big bank stocks got hammered, with some losing as much as 50% of their value.The Fund’s exposure to financials went from a miniscule 3.0% in the summer to 13.7% of the portfolio as of 12/31/07.Recent purchases of Citigroup, JPMorgan Chase, Wells Fargo and Merrill Lynch have yet to contribute to the Fund’s performance, but we envision these stocks playing a major role in positive momentum in 2008.Billion-dollar write-offs will continue to monopolize the headlines as the subprime news ripples through financial statements, but we believe obscene values are being created in this arena – values not seen since the Savings & Loan Crisis of 1990.Further investments in financial stocks can be expected in the coming months. MESSAGE TO SHAREHOLDERS(continued) While we believe that the Financial Sector will have the greatest “headline” impact on the stock market in 2008, it is the Consumer Discretionary Sector that could have the greatest price impact.Hence, it is the Primary Trend Fund’s largest sector representation at 19.7% – up from 12.9% at 6/30/07 … and demonstrably greater than the S&P 500’s 8.2% exposure.Homebuilders, retailers and restaurant stocks have all been decimated – some justifiably so.However, it is these industries’ appeal as leading indicators that warrants our attention.Stocks representing these three groups have been in their own bear markets since early 2007, with their respective declines accelerating as 2007 came to a close.To us, this spells recession.If a recession rears its ugly head, these economically-sensitive stocks have already discounted much of this bad news.If a recession does not come to fruition, many of these stocks have been unduly punished and will rebound smartly.Either way, they are trading at low-risk buying junctures.Of the 19.7% weight in Consumer Discretionary, we currently have 8.2% in Homebuilders (Centex, D.R. Horton, KB Home and Toll Brothers), 4.9% in Retailers (Home Depot and Pier 1 Imports), and we have recently revisited an old favorite in Darden Restaurants.We expect our Retail exposure to increase as 2008 unfolds and the “death of the consumer” mantra gathers steam from Main Street to Wall Street. The Fund’s investment in the Healthcare Sector continues to be a major focal point.Not only is it the second largest sector weighting in the Fund at 17.7% as of 12/31/07, but it is also 50% greater than the market’s 12.0% representation.We believe our holdings in Eli Lilly, Johnson &
